                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    LUBBOCKDIVISION

T]NITED STATES OF AMERICA,
  Plaintiff,

                                                                 NO. 5:21-CR-016-01-H

ARTEMTO GONZALEZ-GARZA (l),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMEIIDATION
                 OF TIIE I,JNITED STATES MAGISTRATE JI,JDGE
                        CONCERNING PLEA OF GI,]ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.S.C.

$   636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendafion of the Magistrate Judge conceming the plea of Guilry is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence   will   be imposed   in accordance with the Court's scheduling order.

         SO ORDERED.

         oated   eprtL$ ,zo2t.


                                                 JAMES        SLEYHENDRIX
                                                           STATES DISTRICT JUDGE
